—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated September 22, 1999, which denied his motion for leave to enter a judgment against the defendants upon their default in answering the complaint and granted the defendants’ cross motion for leave to serve their answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion and granting the defendants’ cross motion. The defendants set forth both a reasonable excuse for the delay in answering and a meritorious defense (see, Young v Mauch, 268 AD2d 583; Calemine v Hobler, 263 AD2d 495; Bogorad v Fitzpatrick, 38 AD2d 923, affd 31 NY2d 984). The defendants’ delay in serving their answer did not result in prejudice to the plaintiff, and there was no showing that the delay was in any way deliberate (see, Conti v Valinoti, 206 AD2d 345; Valencia v Astro Datsun, 137 AD2d 519; Murphy v D. V. Waste Control Corp., 124 AD2d 573). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.